Citation Nr: 0634517	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-01 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
lateral instability of the right knee, residuals of 
meniscectomy with anterior cruciate ligament insufficiency.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel







INTRODUCTION

The veteran had active service from May 1948 to May 1952 and 
from February 1953 to February 1969. 

 This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.


FINDINGS OF FACT

1.  The veteran's right knee disability manifests as 
degenerative arthritis with pain, established by x-ray 
findings, limitation of motion and moderate instability.

2.  The veteran's right knee disability is not so exceptional 
or unusual with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 
percent for service-connected lateral instability of the 
right knee, residuals of meniscectomy with ACL insufficiency 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38C.F.R. §§ 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence  in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2005). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In a June 2002 letter, the RO acknowledged the veteran's 
application for an increased rating for his right knee 
disability.  While the June 2002 letter did not advise the 
veteran of the evidence required to substantiate a claim for 
an increased evaluation, that information was provided to the 
veteran in a  November 2003 statement of the case and in a 
May 2005  letter.  The May 2005 letter also advised the 
veteran to submit any relevant evidence in his possession.  
Subsequent to these communications, the veteran had another 
VA examination and opportunities to submit relevant evidence.  
Thus, the Board finds that the failure to comply with the 
timing requirements of Pelegrini did not prejudice the 
veteran.  In July 2006, the RO provided the veteran with 
notification regarding establishing an effective date and a 
disability rating.
 

B. Duty to Assist

The RO has fulfilled the duty to assist the veteran in  this 
case.  Relevant service medical records and post-service 
private and VA treatment records have been obtained and 
associated with the claims file.  The veteran has had several 
VA examinations of the right knee.  The veteran has not 
identified any outstanding relevant evidence.  Accordingly, 
the Board finds that the duty to assist has been satisfied.

II.  Applicable Law and Regulations

The veteran seeks an increased evaluation for  service-
connected lateral instability of the right knee, residuals of 
meniscectomy, currently rated as 20 percent disabling.   The 
veteran contends that the current evaluation does not 
accurately reflect the severity of his right knee disability 
and the associated symptoms, including crepitus, pain and 
antalgic gait.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule). 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged." 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history. 38 C.F.R. 
§ 4.1 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. The examination on which an evaluation is based 
must adequately portray the anatomical damage and functional 
loss with respect to all of these elements. The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like. 38 C.F.R. 
§ 4.40, 4.45 (2006).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations. 38 C.F.R. 
§ 4.45 (2006); see also DeLuca v. Brown, 8 Vet. App. at 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or malaligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint. 38 C.F.R. § 4.59 (2006).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different DCs, is 
to be avoided. 38 C.F.R. § 4.14 (2006).
The critical element in permitting the assignment of several 
evaluations under various DCs is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to increased evaluations 
for knee disabilities.   A General Counsel opinion has held 
that a veteran who has x-ray evidence of arthritis and 
instability of the knee may be evaluated separately under 
Diagnostic Codes (DCs) 5003 and 5257 provided additional 
disability is shown. VAOPGCPREC 23-97 (July 1, 1997).  
Additional disability is shown when a veteran meets the 
criteria for a noncompensable evaluation under either DC 5260 
or 5261, which include flexion limited to 60 degrees or 
extension limited to 5 degrees, or when there is painful 
motion such that it adds to the actual limitation of motion 
shown under DC 5260 or DC 5261.  VAOPGCPREC 9-98 at 
paragraphs 1, 6. A separate evaluation may also be granted 
under DC 5003 and 38 C.F.R. § 4.59, when a veteran 
technically has full range of motion that is inhibited by 
pain. 9-98 at paragraphs 4, 6; see also Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  

In another opinion, the GC held that, for a knee disability 
rated under DC 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under DC 5260 or DC 5261 need not be 
compensable but must at least meet the criteria for a zero-
percent rating.  A separate rating for arthritis could also 
be based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  VAOPGCPREC 9- 98 (August 14, 1998).  The General 
Counsel has directed that separate ratings also are available 
if a particular knee condition causes both the limitation of 
extension and limitation of flexion of the same joint. 
VAOPGCPREC 9-04 (Sept. 17, 2004).

Separate ratings under 38 C.F.R. § 4.71a, DC Code 5260 and DC 
5261 may be assigned for disability of the same joint, if 
none of the symptomatology on which each rating is based is 
duplicative or overlapping. See VAOPGCPREC 9-04.  

The veteran currently has a 20 percent rating for instability 
of the right knee, pursuant to DC 5257.  DC 5257, which 
governs ratings of impairment of the knee, provides that a 10 
percent evaluation is assignable for slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
is assignable for moderate recurrent subluxation or lateral 
instability. A 30 percent evaluation is assignable for severe 
recurrent subluxation or lateral instability. 38 C.F.R. § 
4.71a, DC 5257 (2006).

The RO has also assigned a 10 percent rating for degenerative 
joint disease of the right knee, pursuant to Diagnostic Codes 
5003 and 5010.  DC 5010 provides that arthritis that is due 
to trauma and substantiated by x-ray findings is to be 
evaluated as degenerative arthritis.  DC 5003 provides that 
degenerative arthritis established by x-ray findings is to be 
evaluated on the basis of limitation of motion under the 
appropriate DC for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
DC, an evaluation of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is assignable for x-ray 
evidence of involvement of arthritis of 2 or more major 
joints or 2 or more minor joint groups. A 20 percent 
evaluation is assignable for x-ray evidence of involvement of 
arthritis of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating episodes. 38 C.F.R. § 
4.71a, DC 5003 (2006).

Other codes relevant to rating knee injuries are Diagnostic 
Codes 5256, 5258, 5259, 5260 and 5261.  Diagnostic Code 5256 
pertains to ankylosis of the knee.  
Diagnostic Code 5258 pertains to dislocation of cartilage.  
Under DC 5258, a 20 percent evaluation is assignable for 
dislocation of cartilage with frequent episodes of locking, 
pain and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258 
(2006). 
According to Diagnostic Code 5259, a 10 percent evaluation is 
assignable for symptomatic removal of semilunar cartilage.  
38 C.F.R. § 4.71a, DC 5259 (2006). 

Other Diagnostic Codes pertaining to knee injuries include 
Diagnostic Code 5260, pertaining to limitation of flexion and 
Diagnostic Code 5261, which applies to limitation of 
extension.  38 C.F.R. § 4.71a, DC's 5260, 5261 (2006).   
Under Diagnostic Code 5260, a 20 percent evaluation is 
assignable for flexion limited to 30 degrees.  An evaluation 
of 30 percent is assignable when flexion is limited to 
15 degrees.   Under Diagnostic Code 5261, a 20 percent 
evaluation is assignable for extension limited to 15 degrees.  
A 30 percent evaluation is assignable for extension limited 
to 20 degrees.  A 40 percent evaluation is assignable for 
extension limited to 30 degrees, and a 50 percent evaluation 
is assignable for extension limited to 45 degrees.  See 38 
C.F.R. § 4.71a, DCs  5261 (2006); see also VAOGCPREC 9-2004 
(Sept. 17, 2004) (holding that separate evaluations under 38 
C.F.R. § 4.71a, DC 5260 (leg, limitation of flexion) and DC 
5261 (leg, limitation of extension) may be assigned for 
disability of the same joint).

III.	Analysis of Claim

Based on the above criteria, as well as the reasoning noted 
below, the evidence establishes that the veteran's right knee 
instability does not more nearly approximate the criteria for 
an evaluation in excess of 20 percent under any applicable 
Diagnostic Code.

The record in this case includes VA examination records and 
private treatment records dated from 1974 to 2005.  VA 
medical records show that the veteran suffered a tear of the 
right knee anterior cruciate ligament in 1951.  He underwent 
a lateral meniscectomy in 1951 and medial meniscectomy in 
September 1967.  

The veteran had a VA examination in July 2004.  The examiner 
noted flexion of 105 degrees in the right knee with pain.  
The VA physician also noted the absence of cartilage in the 
knee and the presence of arthritis spurs.  Addressing the 
functional impacts, the VA physician opined that the 
abnormalities of the right knee would make it difficult to 
walk a long distance or to climb stairs and would make 
prolonged standing unbearable.

At a November 2005 VA examination, the examiner observed that 
the veteran walked with a right-sided limp and did not use 
assistive devices.  The examiner noted that the knees were 
normal in appearance, except for healed surgical scars. The 
examiner observed crepitus bilaterally, which was marked on 
the right side.  The examiner noted that there was no 
ankylosis.  The examiner noted that Drawer and McMurray signs 
were positive on the right side to a moderate degree.  Range 
of motion tests showed flexion of 60 degrees and extension of 
10 degrees.  The examination report reflects that range of 
motion testing was discontinued due to pain.  The examiner 
noted that range of motion testing were discontinued due to 
pain.  With regard to the DeLuca factors, the examiner that 
pain and weakness limited the range of motion.  

As noted above, the evidence does not support an evaluation 
in excess of the current 20 percent evaluation.  First, with 
respect to Diagnostic Code 5257, the instability of the knee 
has not been characterized as severe in any of the 
examination reports.  Additionally, there is no record in the 
examination reports of any findings of severe subluxation.  
Under Diagnostic Code 5257, an evaluation in excess of 20 
percent is available only when there is evidence of severe 
recurrent subluxation or instability of the knee.  There have 
been no findings of severe recurrent subluxation or 
instability in this case.  

The medical evidence of record also does not indicate that 
the veteran's knee flexion or extension is limited to the 
extent necessary to meet the criteria for separate 
compensable ratings under Diagnostic Codes 5260 or 5261.  See 
38 C.F.R. § 4.71, Plate II, DCs 5260, 5261.  VA and private 
medical records dated from 2002 to 2005 show findings of 
flexion ranging from 60 to 140 degrees and extension ranging 
from 0 to 10 degrees.  These findings do not meet the 
criteria for an evaluation in excess of 20 percent under the 
rating criteria outlined in Diagnostic Codes 5260 and 5261.  
See VAOPGCPREC 9-04.  There is also no evidence of record 
that would support a rating in excess of 20 percent under DC 
5256.  The medical records contain no findings of ankylosis 
of the knee such that a rating under DC 5256 would be 
appropriate.   

The Board has also considered the applicability of Diagnostic 
Codes 5258 and 5259.  A separate evaluation under Diagnostic 
Code 5258 or 5259 for the removal of cartilage is not 
appropriate as the symptoms associated with the removal of 
cartilage, including pain, stiffness and functional impacts, 
are contemplated by the ratings that are currently assigned 
for the veteran's right knee injury.  A separate evaluation 
under 5258 or 5259 would constitute pyramiding, which is 
impermissible under § 4.14.  

In exceptional cases, a higher initial evaluation is 
available on an extraschedular basis. However, there is no 
indication of record that the schedular criteria are 
inadequate to evaluate the veteran's right knee disability.  
The veteran does not allege, and the evidence does not 
establish, that this disability, alone, causes marked 
interference with employment.  The evidence also does not 
establish that this disability necessitates frequent periods 
of hospitalization. In light of the foregoing, the Board 
finds that the veteran's claim for a higher initial 
evaluation for a right knee disability does not present such 
an exceptional or unusual disability pictures as to render 
impractical the application of the regular schedular 
standards.  The Board is therefore not required to remand 
this claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2005). See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on the above findings, the Board concludes that the 
criteria for entitlement to an evaluation in excess of 20 
percent for lateral instability, right knee, have not been 
met.  The Board recognizes that the rating schedule is 
designed to accommodate changes in condition and that the 
veteran may be awarded a higher evaluation in the future 
should his right knee disability picture change. 38 C.F.R. § 
4.1.  At present, however, a 20 percent evaluation is the 
most appropriate given the medical evidence of record.  

In reaching this decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect this disability has on 
the earning capacity of the veteran. 38 C.F.R. §§ 4.1, 4.2, 
4.41 (2005).  In addition, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but 
because there is not an approximate balance of positive and 
negative evidence of record, reasonable doubt could not be 
resolved in his favor.  Rather, as a preponderance of the 
evidence is against the claim, such claim must be denied.


ORDER

An evaluation in excess of 20 percent for lateral instability 
of the right knee, residuals of meniscectomy with ACL 
insufficiency is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


